Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Marcus D. Walker on 7/11/22.  The application has been amended as follows:

1.	(Currently Amended) A process for testing a plurality of components of an exhaust gas aftertreatment system, wherein the plurality of components comprises a first SCR catalyst and at least one further SCR catalyst arranged downstream of the first SCR catalyst in the flow direction of exhaust gas to be passed through the exhaust gas aftertreatment system,
             a first NOx sensor assigned to the first SCR catalyst and at least one further NOx sensor assigned to the at least one further SCR catalyst, and
             a first DeNOx element assigned to the first SCR catalyst and at least one further DeNOx element assigned to the at least one further SCR catalyst, and wherein the process comprises at least the following steps:                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      
                  a) conditioning the SCR catalysts, wherein the SCR catalysts are heated above a predetermined threshold value to empty them of reductants using an internal combustion engine,
                  
      b) testing the NOx sensors, wherein if a deviation of measured values determined by a respective NOx sensor from a reference value is greater than a predetermined threshold value the respective NOx sensor is marked as defective,
                  c) testing the DeNOx elements, wherein if a change in measured values determined by a respective NOx sensor caused by an amount of reductant added via a respective DeNOx element is larger or smaller than a threshold value chosen according to the added amount of reductant the respective DeNOx element is marked as defective, wherein the NOx sensor is arranged downstream of the respective DeNOx element in the flow direction of exhaust gas to be passed through the exhaust gas aftertreatment system,
                   d) testing a storage capacity for the reductant of the SCR catalysts, wherein if a change in measured values to be determined by a respective NOx sensor arranged downstream of the respective DeNOx element in the flow direction of exhaust gas to be passed through the exhaust gas aftertreatment system caused by an amount of reductant to be added via a DeNOx element of a respective SCR catalyst differs from a predetermined catalyst threshold value, the respective SCR catalyst is marked as defective, wherein the predetermined catalyst threshold value corresponds to a target storage capacity for the reductant of the SCR catalysts value and includes a temporal threshold value, wherein the change in the measured values occurs before a time duration associated with the temporal threshold value elapses, the respective SCR catalyst is marked as defective, wherein the temporal threshold value is a minimum time duration from a time point of addition of the reductant to the change in the measured values, 
                  and wherein the steps c) and d) are sequentially repeated for the components of the exhaust gas aftertreatment system correspondingly present in multiplicate.



               
2. (Currently Amended) The process according to claim 1, wherein the catalyst threshold value comprises a predetermined time point after an addition time point for addition of the amount of reductant, a single value for comparison with an absolute value of the change in the measured values from the NOx sensor is evaluated in step d) and/or a value progression for comparison with an increase in the change in the measured values from the NOx sensor is evaluated in step d)[[,]] .
 
9. (Currently Amended) The control unit according to claim 8,
            wherein the control unit is configured for performing testing of a plurality of          components of an exhaust gas aftertreatment system, 
wherein the plurality of components comprises a first SCR catalyst and at least one further SCR catalyst arranged downstream of the first SCR catalyst in the flow direction of exhaust gas to be passed through the exhaust gas aftertreatment system,
a first NOx sensor assigned to the first SCR catalyst and at least one further NOx sensor assigned to the at least one further SCR catalyst and
a first DeNOx element assigned to the first SCR catalyst and at least one further DeNOx element assigned to the at least one further SCR catalyst and wherein the control unit is configured for performing at least the following steps:
                    a) conditioning the SCR catalysts by heating the SCR catalysts above a predetermined threshold value to empty them of reductants using an internal combustion engine to be controlled by the control unit,
                   b) testing the NOx sensors, wherein if a deviation of measured values to be determined by a respective NOx sensor from a reference value is greater than a predetermined threshold value the respective NOx sensor is marked as defective,
                    

       c) testing the DeNOx elements, wherein if a change in measured values determined by a respective NOx sensor caused by an amount of reductant added via a respective DeNOx element is larger or smaller than a threshold value chosen according to the added amount of reductant the respective DeNOx element is marked as defective, 
d) testing a storage capacity for the reductant of the SCR catalysts, wherein if a change in measured values to be determined by a respective NOx sensor arranged downstream of the respective DeNOx element in the flow direction of exhaust gas                       to be passed through the exhaust gas aftertreatment system caused by an amount of reductant to be added via a DeNOx element of a respective SCR catalyst differs from a predetermined catalyst threshold value the respective SCR catalyst is marked as defective, wherein the predetermined catalyst threshold value corresponds to a target storage capacity for the reductant of the SCR catalysts value and includes a temporal threshold value, wherein the change in the measured values occurs before a time duration associated with the temporal threshold value elapses, the respective SCR catalyst is marked as defective, wherein the temporal threshold value is a minimum time duration from a time point of addition of the reductant to the change in the measured values, 
and wherein the control unit is configured to sequentially repeat the steps c) and d) for the components of the exhaust gas aftertreatment system correspondingly present in multiplicate.

			Allowable Subject Matter
Claims 1-17 are allowed.




     				             Conclusion
Any inquiry concerning this communication from the examiner should be directed to Examiner Diem Tran whose telephone number is (571) 272-4866. The examiner can normally be reached on Monday -Friday from 8:30 a.m. - 5:00p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Phutthiwat Wongwian can be reached on 571 -270-5426. The fax number for this group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866- 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (INUSA OR CANADA) or 571 -272-1000.

/D.T./
Patent Examiner

/MAHMOUD GIMIE/Primary Examiner, Art Unit 3747